Citation Nr: 0934111	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-02 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1941 to May 
1945.  The Veteran died in 2003.  The appellant is the 
Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  In that opinion, the RO concluded that the 
appellant had not presented new and material evidence to 
reopen the claim for service connection for the cause of the 
Veteran's death.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's claim for service connection for the 
cause of the Veteran's death was denied by the Board in a May 
2006 decision on the basis that the Veteran's service-
connected disabilities did not cause or contribute to cause 
his death, that his service-connected disabilities did not 
cause or aggravate any of the medical conditions that caused 
his death, and that the Veteran did not die of a service-
connected disability.  

2.  The evidence received since the May 2006 Board decision 
is cumulative and redundant of the evidence of record at the 
time of the prior final denial of the claim for service 
connection for the cause of the Veteran's death, and it does 
not raise a reasonable possibility of substantiating the 
claim.  




CONCLUSIONS OF LAW

1.  The prior Board decision denying service connection for 
the cause of the Veteran's death is final.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 20.1100 (2008).  

2.  Evidence received since the most recent final decision is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  A Veteran's 
death will be considered as having been due to a service-
connected disability when the evidence establishes that such 
a disability was either the principal or contributory cause 
of death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2008).  The controlling regulation, § 3.312, 
pertains to claims for service connection for the cause of 
death, and it provides as follows:
   (a) General.  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.
   (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
   (c) Contributory cause of death.  (1) Contributory cause 
of death is inherently one not related to the principal 
cause. In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.
      (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.
      (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death. Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.
      (4) There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

The Veteran served in the Navy from February 1941 to May 
1945.  The Veteran died in October 2003 at the age of 80.  
The death certificate listed the cause of death as acute 
medullary failure due to, or as a consequence of, post-anoxic 
encephalopathy, due to, or as a consequence of, aspiration 
pneumonia due to, or as a consequence of, acute recurrent 
bowel obstruction.  At the time of his death, the Veteran's 
service-connected disabilities were depressive neurosis, 
evaluated as 70 percent disabling, and three other 
disabilities - left otitis media, defective hearing, and 
residuals of an appendectomy - each evaluated as 
noncnompensably disabling.  

The RO previously denied the appellant's claim for service 
connection for the cause of the Veteran's death in a June 
2004 decision.  The appellant appealed to the Board, and the 
Board denied the appeal in a May 2006 decision.  In that 
decision, the Board found that the Veteran's service 
connected disabilities did not cause or aggravate any of the 
medical conditions that caused his death.  Instead, the 
Veteran's death was the result of disease or injury not shown 
during his military service or the presumptive period 
thereafter.  Also, the Board found that the Veteran did not 
die of a service-connected disability.  Accordingly, the 
Board concluded that service connection for the cause of the 
Veteran's death was not warranted, and that the basic 
criteria for Dependency and Indemnity Compensation were not 
met.  The appellant was apprised of her appeal rights 
contemporaneously with the mailing of the Board's decision.  
She did not initiate an appeal, so the Board's decision 
became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The appellant attempted to reopen her claim in June 2007.  
Concurrent with her filing, the appellant submitted private 
medical records which she believed established that the 
Veteran's service-connected disabilities contributed to his 
2003 death.  The appellant submitted a second group of 
private medical records in October 2007, shortly before the 
issuance of the Statement of the Case.

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156(a).  In determining whether to reopen a 
claim, the Board undertakes a two-step process.  First, the 
Board must determine if the submitted evidence is new and 
material.  Next, if the Board determines that the evidence is 
new and material, the case is reopened and evaluated in light 
of all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  

New evidence is defined as evidence not previously submitted 
to agency decision makers, and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If no new and material 
evidence is presented to reopen the claim, then the prior 
denial remains final.  See 38 U.S.C.A. § 7105.  

In a July 2007 rating decision, the RO concluded that the 
appellant had not presented new and material evidence to 
reopen the claim.  

Most of the evidence submitted in an attempt to reopen the 
claim had previously been received and associated with the C-
file.  For instance, with her June 2007 filing, the claimant 
submitted a May 1992 consultation note from Dr. Richard Levin 
at Hollywood Medical Center and the October 2003 Internal 
Medicine Expiration Summary of the Veteran's death, also from 
Hollywood Medical Center.  Both of these documents were 
submitted and considered in both the RO's June 2004 decision 
and the Board's May 2006 decision.  Prior to the Statement of 
the Case, the claimant submitted a number of documents from 
Dr. Larrye Feldman, a doctor at Hollywood Medical Center who 
had treated the Veteran.  Many of these records, created from 
April 1992 to July 2003, were also previously submitted and 
considered by both the Board and the RO.  

Though some records from Dr. Feldman submitted by the 
appellant were not received earlier, they are not material to 
the issue at hand.  The Board denied the appellant's claim on 
the basis that the Veteran's service-connected disabilities 
did not cause or aggravate any of the conditions leading to 
his death.  As none of Dr. Feldman's records speak to this 
issue, they cannot be considered material.  

The additional evidence presented is cumulative and redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it does not 
raise a reasonable possibility of substantiating the claim 
for service connection for the cause of death.  The evidence 
received since the Board's May 2006 decision is not new and 
material, and the claim is not reopened.  Accordingly, the 
previous decision which denied service connection for the 
cause of the Veteran's death remains final.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

The VCAA duty to notify was satisfied by way of a letter sent 
to the appellant in June 2007, prior to the initial 
adjudication in this matter.  This letter informed the 
appellant of what evidence was required to substantiate her 
claim and of her and VA's respective duties for obtaining 
evidence.  This same letter defined new and material 
evidence, and it informed the appellant of what evidence 
would be necessary to substantiate the element of the claim 
for service connection that was found insufficient in the 
previous denial.  The notification requirements of the VCAA 
have thus been satisfied as to both timing and content.  

Next, VA has a duty to assist the appellant in the 
development of her claim.  This duty includes assisting her 
in the procurement of both service treatment records and 
other pertinent medical records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
this case, the Veteran's service treatment records, the 
Veteran's VA outpatient records, and a litany of private 
treatment records had all been previously associated with the 
claims file.  

The Board thus finds that no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  All necessary development 
has been accomplished, and appellate review does not 
therefore result in prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for the cause of the Veteran's 
death, and the appeal is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


